Citation Nr: 1705040	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  12-33 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to an effective date prior to December 28, 2009, for the grant of service connection for a right ankle sprain, to include as based on an allegation of clear and unmistakable error (CUE) in a July 1999 rating decision.

2. Entitlement to an initial rating in excess of 10 percent prior to January 30, 2013 and in excess of 20 percent thereafter for a right ankle sprain with decreased mobility, osteopenia and calcaneal spurs.

3. Entitlement to service connection for a right knee disability.

4. Entitlement to service connection for a right leg scar (claimed as a right leg disability).

5. Entitlement to service connection for an infected tooth number 11.

6. Entitlement to service connection for a missing tooth number 9.

7. Entitlement to a total rating based on individual unemployability (TDIU).
(The issue of whether a June 1966 decision of the Board of Veterans' Appeals denying entitlement to service connection for a right leg disability should be revised or reversed on the grounds of CUE, is discussed in a separate action issued concurrently by the Board.)


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from September 1959 to August 1962.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

By way of background, the RO denied reopening a claim of service connection for a right leg disability and denied service connection for a right knee disability. The RO also granted service connection for a right ankle disability, and assigned a 10 percent rating effective December 28, 2009. The Veteran perfected an appeal as to the denials, as well as the rating and effective date assigned for the grant of service connection for the right ankle sprain.

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

With respect to the right leg disability, the Veteran and his representative clarified during his July 2016 hearing that he was in fact claiming service connection for a right leg scar when he filed a claim for a "right leg disability" on December 28, 2009. In reviewing the prior June 1966 Board denial of service connection for a right leg disability, the focus of the decision was on the presence of a right ankle disability, and did not consider skin or scar diagnoses. Thus, while the claim at the time was quite broad the scope of the Board's 1966 adjudication was quite narrow, specifically citing only to the lack of a right ankle disability. Thus, based on the scope of the Board's discussion, the 1966 denial, while phrased in terms of a "right leg disability" was effectively a denial of service connection for a right ankle disability, as that is all that was referred to in the decision.

As the right leg scar is a distinctly diagnosed disability and in light of the Veteran's clarification that in his December 2009 claim he intended to claim a right leg scar, the Board finds the December 2009 claim is a new claim for service connection for a right leg scar, and new and material evidence is not required. Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Velez v. Shinseki, 23 Vet. App. 199 (2009). 

Likewise, for the right knee disability the previous June 1966 Board denial of service connection for a right leg disability focused on whether there was a current right ankle disability, as opposed to a right knee or other leg disability. As the current diagnosis of a right knee disability is distinct from that of a right ankle disability, new and material evidence is not warranted with respect to the right knee claim either. Boggs, 520 F.3d 1330; Velez, 23 Vet. App. 199.

The RO granted an increased rating for the Veteran's right ankle disability in a March 2013 rating decision. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id. The issue has been re-characterized on the title page to reflect the award of the staged 20 percent rating.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in July 2016. A transcript of the hearing is associated with the claims file.

The Veteran submitted additional evidence in support of his claim after his July 2016 hearing, followed by a waiver of review of such evidence by the agency of original jurisdiction. As such, the Board may properly consider such evidence at this time. See 38 C.F.R. §§ 20.800, 20.1304(c).

The issues of entitlement to an increased rating for a right ankle sprain, TDIU, and service connection for an infected tooth number 11 and missing tooth number 9 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran filed to reopen the previously denied claim of service connection for a right ankle disability (claimed as a right leg disability) on December 28, 2009, and in a May 2010 rating decision the claim for service connection for a right ankle sprain was reopened and granted. The RO assigned a rating of 10 percent effective December 28, 2009.

2. Prior to the December 28, 2009 claim to reopen, there were no pending requests to reopen that remained unadjudicated, and no appeals or new and material evidence were submitted during the applicable appellate periods.

3. A July 1999 rating decision denied reopening of a claim of service connection for residuals of a right ankle sprain based on the fact that new and material evidence concerning a current disability had not been submitted.

4. It is not shown that the correct facts, as they were known at the time, were not before VA, or that statutory or regulatory provisions extant at the time were incorrectly applied in the July 1999 rating decision that denied reopening of a claim for service connection for residuals of a right ankle sprain.

6. A right knee disability has been shown to be etiologically related to the Veteran's active duty.

7. A right leg scar has been shown to be etiologically related to the Veteran's active duty.


CONCLUSIONS OF LAW

1. The criteria for an effective date prior to December 28, 2009 for the reopening and grant of service connection for a right ankle sprain have not been met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.155, 3.156, 3.400 (2016).

2. The July 1999 rating decision that denied reopening of a claim for service connection for a right ankle disability did not involve CUE and may not be reversed or amended on the basis of CUE. 38 U.S.C.A. §§ 5101, 5107, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.105(a), 20.302 (2016).

3. The criteria for service connection for a right knee disability have been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4. The criteria for service connection for a right leg scar have been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

Concerning the Veteran's assertion of CUE, the VCAA duties to notify and assist do not apply to CUE claims. Livesay v. Principi, 15 Vet. App. 165, 178 (2001); see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). As such, the duty to notify and assist as to CUE claim will not be addressed. The duty to notify and assist as to the effective date claim is discussed below.

Additionally, in light of the fully favorable decision as to the issue of service connection for a right knee disability and a right leg scar, no further discussion of compliance with the duty to notify and assist as to that issue is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). The duty to notify and assist as to the earlier effective date claim is discussed below.

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Concerning the Veteran's claim for an earlier effective date, the appeal arises from the Veteran's disagreement with the initial date assigned following the grant of service connection. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify as to that claim is therefore required.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. All private treatment records either submitted or authorized for released have been associated with the electronic claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). However, in this case a medical opinion or examination is not necessary to determine whether the Veteran is entitled to an earlier effective date, and therefore VA had no duty to obtain one.  Since VA has obtained all relevant identified records and an examination was not necessary, its duty to assist in this case is satisfied.
II. Earlier Effective Date

Generally, the effective date for an award of service connection is the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service. Otherwise, the effective date is the later of the date of receipt of claim or the date of entitlement to service connection arose. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2). In cases where service connection was granted on the basis of new and material evidence following a prior disallowance, the effective date is the later of the date of receipt of the application to reopen or the date entitlement arose. See 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(q)(2).

The effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA. Lalonde v. West, 12 Vet. App. 377, 382 (1999). Further, where there has been a prior final denial, the award of VA benefits may not be effective earlier than the date the VA received the particular application for which the benefits were granted. Washington v. Gober, 10 Vet. App. 391 (1997).

The Board acknowledges that effective March 24, 2015, VA amended its regulations so that all claims, in order to be valid, must be submitted on a form prescribed by the Secretary. 79 Fed. Reg. 57660 (Sept. 25, 2014) (eff. Mar. 24, 2015). However, as the Veteran's claim at issue in this case was submitted prior to the effective date of the amendment, the regulations governing claims as they existed prior to the amendment will be applied in this case.

A claim is defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit. 38 C.F.R. § 3.1(p) (2014). An informal claim is any communication or action indicating an intent to apply for one or more benefits. 38 C.F.R. § 3.155(a) (2014). VA must look to all communications from a claimant that may be interpreted as applications or claims-formal and informal-for benefits and is required to identify and act on informal claims for benefits. Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

Rating actions are final and binding based on evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority. 38 C.F.R. § 3.104(a). The Veteran has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period. 38 U.S.C.A. § 7105(b)-(c); 38 C.F.R. §§ 3.160(d), 20.201, 20.302(a). Additionally, a rating decision will not become final if the Veteran submits new and material evidence within the one year appellate period. See 38 C.F.R. § 3.156(a)-(b).

The Veteran applied to reopen his previously denied claim on December 28, 2009. The claim was reopened and service connection granted in a May 2010 rating decision. As service connection was granted based on the reopening of a claim, the appropriate effective date is the date of his petition to reopen his claim, which is December 28, 2009. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(2); Washington, 10 Vet. App. 391.

The Board finds there are no unadjudicated applications for service connection, unaddressed notices of disagreement, or new and material evidence prior to the Veteran's December 28, 2009 application to reopen. The Veteran's claim for service connection for a right ankle disability initially arose from a November 1964 claim for service connection for a right leg disability. This was denied in a March 1965 rating decision, which based the denial on the lack of a current right ankle disability. The Veteran appealed, and the claim was denied in a June 1966 Board decision which, while also broadly phrasing the issue as entitlement to service connection for a right leg disability, focused primarily on the lack of evidence of a current right ankle disability. Reconsideration of the decision was not requested, and therefore became final. 38 C.F.R. § 19.104(a) (1966).

The Veteran filed a claim to reopen the claim of service connection for a right ankle disability specifically on February 16, 1999. The RO denied reopening of the claim in July 1999, stating that new and material evidence sufficient to reopen the claim had not been received, as no evidence of a current right ankle disability had been submitted. The Veteran did not file a notice of disagreement or submit new and material evidence during the applicable appellate period. Therefore, the July 1999 decision became final in July 2000. 38 C.F.R. §§ 3.156, 20.302 (1999). 

At no other time has the Veteran communicated an intent to apply for, or reopen his previously denied claim of, service connection for a right ankle disability, and as such there are no other outstanding unadjudicated applications for service connection. 38 C.F.R. § 3.155(a) (2014).

The Board is without authority to grant equitable relief. Rather, the Board is constrained to follow the specific provisions of law that govern the circumstances of this case and that are within the jurisdiction and authority of the Board to review. See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 390, 425 (1994). As there are no outstanding unadjudicated claims prior to the Veteran's December 28, 2009 claim to reopen, the Board finds that an effective date earlier than December 28, 2009, is not warranted in this case based on the laws and regulations governing the assignment of effective dates.

III. Clear and Unmistakable Error

Previous determinations which are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of CUE. Where evidence establishes such error, the prior decision will be reversed or amended. 38 C.F.R. §§ 3.104, 3.105(a). A claim of CUE is a collateral attack on a final RO decision. Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994). 

A three-pronged test is used to determine whether CUE was present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort of error that, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. Russell v. Principi, 3 Vet. App. 310, 313-14 (1992); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999). CUE is a type of error in which reasonable minds could only conclude that the original decision was fatally flawed at the time it was made. Russell, 3 Vet. App. at 313-14. 

CUE is a very specific and rare kind of error. Fugo v. Brown, 6 Vet. App. 40, 43 (1993). CUE is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. Id. The Court further indicated that in order to raise a valid claim of CUE, the Veteran must specifically indicate what the error is and that unless it is the type of error that, if true, would be CUE on its face, the Veteran must provide persuasive reasons why the decision would have been manifestly different but for the error. Id. at 44. The Court stated that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger. Id. 

Allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of clear and unmistakable error. See Damrel v. Brown, 6 Vet. App. 242, 246 (1994). Similarly, broad brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of error cannot constitute a valid claim of clear and unmistakable error. Fugo, 6 Vet. App. at 44. A breach of the duty to assist cannot form a basis for a claim of clear and unmistakable error. Caffrey v. Brown, 6 Vet. App. 377, 382 (1994) (VA's breach of duty to assist caused incomplete record but not incorrect record); Cook v. Principi, 258 F.3d 1311 (Fed. Cir. 2001). When there is evidence both pro and con on the issue, it is impossible for a Veteran to succeed in showing that the result would have been manifestly different. Simmons v. West, 14 Vet. App. 84, 88 (2000).

Based on the Veteran's July 2016 testimony before the undersigned and his November 2012 and June 2013 statements, he has asserted that there was CUE in the July 1999 rating decision that declined to reopen a claim of service connection for a right ankle disability. The Board notes that the Veteran has made several arguments in support of his allegation of CUE, which have been alternatingly made as to both a March 1965 rating decision and a July 1999 rating decision. As it is not completely clear whether the Veteran intended to limit his arguments to one rating decision or the other, and in the interest of giving the Veteran's arguments maximum effect, the Board will consider all of the Veteran's arguments as being directed to the July 1999 rating decision. 

The Veteran has argued that the RO committed CUE based on its failure to: 1) consider his shortened period of service; 2) consider his in-service transfer from a parachute unit to the band; 3) consider letters the Veteran wrote to family members in service discussing his right ankle injury; 4) obtain records; and, 5) consider private treatment records he had submitted. See July 2016 Hearing Testimony; June 2013 Statement; November 2012 Statement.

Concerning the contentions 1 and 2, a November 1964 request for information verified the Veteran's dates of service and indicated that all available medical records were forwarded. There is no evidence that the incorrect service dates or unit assignments were before the RO at the time of the July 1999 decision. Fugo, 6 Vet. App. at 43. To the extent that the Veteran is arguing the July 1999 rating decision did not sufficiently consider, or place enough probative weight on, his in-service unit transfer or the length of his enlistment, the improper weighing or evaluating of the evidence can never constitute clear and unmistakable error. See Damrel v. Brown, 6 Vet. App. 242, 246 (1994). As such, these contentions cannot form a basis for an assertion of CUE in the July 1999 rating decision.

Turning to contention 3, letters written by the Veteran to his family while he was in service discussing a right ankle injury are associated with the claims file. However, these letters are date stamped August 2011, indicating they were received by VA on that date. There is no evidence that the letters were submitted prior to that date, and they were not part of the Veteran's service treatment records. As the letters were not received by VA until August 2011, it cannot be said that it was CUE for VA to failure to consider them in the July 1999 rating decision, as these facts were not of record at the time of the decision. Russell, 3 Vet. App. at 313-14.

With respect to contention 4, as noted above, a November 1964 request for information indicates that the Veteran's service treatment records were requested and subsequently forwarded to the RO. Further, based on the citations to specific service treatment records in the July 1999 decision, the RO was clearly in receipt of the records at the time the decision was made and considered them when making its decision. As such, there is no evidence that these records were not before the RO. Furthermore, as noted above, CUE cannot be asserted in this decision based on the failure to obtain records. Russell, 3 Vet. App. at 313-14. 

Finally, concerning contention 5, after review of the claims file during the period between the initial Board denial in June 1966 and the July 1999 rating decision, no private treatment records were received by VA, nor was an authorization of release form identifying private treatment records relevant to the right ankle disability. While the Board acknowledges the Veteran's belief that he submitted records prior to the July 1999 rating decision, there is no evidence that such records were received by VA or authorized for release. Thus, it cannot be said that it was CUE for the July 1999 rating decision to fail to address them. 

As none of the Veteran's contentions form the basis of an assertion of CUE based on the facts of record at the time or the law in effect at the time of the rating decisions at issue, revision of the July 1999 rating decision on the basis of CUE is denied. Caffrey, 6 Vet. App. at 382; Cook, 258 F.3d 1311.

IV. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

A. Right Knee Disability

In this case, the medical evidence of record reflects that the Veteran has been diagnosed with a right knee meniscal tear. The Veteran has alleged that he injured his right knee during a parachute jump in-service. The Veteran's DD-214 reflects that he was awarded the parachutist badge while in service, and in August 2011 the Veteran submitted copies of letters sent to his family while he was in service mentioning his injury following a parachute jump. Further, a September 1960 service treatment record notes a parachute jump resulting in an injury. 

The Veteran has consistently stated that his right knee has been painful and unstable since service, which he is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As there is no evidence these statements are not credible, they are entitled to probative weight. Private treatment records from January 2011 and March 2011 also reflect that the Veteran endorsed a history of right knee pain and giving way since his military service, thus corroborating the Veteran's lay statements and testimony.

The Veteran further submitted a private medical opinion in October 2013. The private physician stated that it is at least as likely as not that the right knee disability, diagnosed as a medial meniscal tear, is causally related to the September 1960 parachute jump injury. The examination noted that the Veteran's reports of instability, pain, locking, effusion and tenderness since service are all classic signs of a meniscal tear. The physician further noted that the lack of degenerative changes on x-ray also pointed towards internal derangement, such as a torn meniscus, as the cause of the Veteran's symptoms. Lastly, the physician noted that the opinion was based on his review of the claims file and medical evidence of record. There is no evidence that the physician was not competent or credible, and as the opinion is based on the claims file and supported by a reasoned rationale, the Board finds it is entitled to significant probative weight. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). No other opinions concerning the right knee are of record.

Based on the foregoing, the Board finds that the evidence shows that the Veteran's right knee disability is at least as likely as not related to an in-service event, injury or disease, and as such service connection is warranted on a direct basis. 38 C.F.R. § 3.303.

B. Right Leg Scar

As noted in the introduction during his July 2016 hearing the Veteran clarified that his claim for service connection for a right leg disability was in fact a claim for service connection for a right leg scar specifically, which he states was caused by a September 1960 parachuting accident. The Veteran is competent to diagnose himself with a right leg scar, as by its nature the disability is lay diagnosable. See Jandreau, 492 F.3d 1372.

The Veteran has alleged that he sustained the right leg scar during a parachute jump in-service. As noted with respect to the right knee disability above, the Veteran was awarded the parachutist badge and in August 2011 the Veteran submitted copies of letters sent to his family while he was in service mentioning his injury following a parachute jump. Further, a September 1960 service treatment record notes a parachute jump resulting in an injury, and a right shin scar was noted on his June 1962 separation examination which was not present at enlistment. 

Finally, the Veteran has reported that his right leg scar has been present since service. The Veteran is competent to report the persistent presence of a scar since service. As there is no evidence these statements are not credible, they are entitled to significant probative weight. Jandreau, 492 F.3d 1372. There is no medical evidence of record indicating that the right leg scar is not related to the Veteran's active service. As such, based on the evidence of record the Board finds it is at least as likely as not that the current right leg scar is causally related to the right leg scar noted at the Veteran's separation from service. As all three elements have been met, service connection for a right leg scar is warranted. 38 C.F.R. §§ 3.102, 3.303.
ORDER

Entitlement to an effective date prior to December 28, 2009 for a right ankle sprain is denied.

Revision of the July 1999 rating decision on the basis of CUE in the failure to reopen a claim of service connection for a right ankle disability is denied.

Entitlement to service connection for a right knee disability is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to service connection for a right leg scar is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

When a notice of disagreement (NOD) has been filed with regard to an issue, and a statement of the case (SOC) has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC. Manlincon v. West, 12 Vet. App. 238 (1999). An NOD is timely when it is filed within one year of the adverse decision. 38 C.F.R. § 20.302. The Board is cognizant that effective March 24, 2015, VA amended its rules as to what constitutes a valid notice of disagreement, requiring that notices of disagreement be submitted on specific forms prescribed by the Secretary. 79 Fed. Reg. 57660 (Sept. 25, 2014) (eff. Mar. 24, 2015); see also 38 C.F.R. § 20.201 (2015). However, as the statement at issue in this case was filed prior to the effective date of the amendment, the laws and regulations governing what constituted a proper notice of disagreement prior to the amendment govern in this case. 38 C.F.R. § 20.201 (2014).

In December 2013, the RO denied service connection for infected tooth number 11 and missing tooth number 9.  In January 2014 correspondence, the Veteran stated that he was "asking for reconsideration of" the December 2013 rating decision denying service connection for tooth number 11 and tooth number 9, and then stated that he disagreed with the denials. In March 2014 correspondence, the RO acknowledged the statement but stated a decision could not be reconsidered unless there is an allegation of CUE, new evidence is submitted, or a notice of disagreement is filed. As such, the RO clearly treated the January 2014 correspondence as a reconsideration request and not as a notice of disagreement.

However, the January 2014 statement was a written communication that unequivocally expressed disagreement with the December 2013 denials of service connection for tooth number 9 and tooth number 11. 38 C.F.R. § 20.201 (2014). While the Veteran did use the word "reconsideration" this could easily be construed as expressing a desire for appellate review as opposed to the reissuance of another rating decision. He further continued to expressly state that he disagreed with both denials. As such, based on the regulations governing notices of disagreement at the time the statement was filed, the Board finds that the January 2014 statement constituted a valid and timely notice of disagreement as to the December 2013 rating decision. 38 C.F.R. §§ 20.201, 20.302 (2014). As such, the issues of entitlement to service connection for infected tooth number 11 and missing tooth number 9 must be remanded so that a statement of the case may be issued.

Concerning the claim for an increased rating for the right ankle, the Veteran indicated during his July 2016 hearing that the disability has worsened in severity since his last VA examination. See July 2016 Hearing Transcript at 6, 8-9. The Veteran is competent to report symptoms such as increased pain and increased limitation of motion, which he endorsed at the hearing. Id. As there is evidence of a worsening of the disability since the last examination, the claim must be remanded for a new examination. 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the evidence of record indicates in the October 2013 private opinion concerning the Veteran's right knee, the examiner noted that the Veteran was forced to retire in 2002 because of his right knee and ankle symptoms.  The Board finds that this raises a claim for TDIU.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Issue a statement of the case adjudicating the issues of entitlement to service connection for infected tooth number 11 and missing tooth number 9.

Advise the Veteran of the procedural requirements to continue an appeal of these issues. If, and only if, the Veteran files a timely substantive appeal, the issues should be certified to the Board.

2. Development the inferred claim for TDIU.

3. Obtain and associate with the case file any further relevant VA treatment records.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, the Veteran should be notified and given opportunity to provide them.

4. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination to ascertain the current severity of his service-connected right ankle disability. Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report.

In assessing the severity of the right ankle disability, the examiner should test for pain on both active and passive motion, in weight-bearing and non-weight bearing, and if possible with the range of the opposite undamaged joint. Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016).

5. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


